 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                      CASE NO. CR09-0160JLR

11                                Plaintiff,               MINUTE ORDER
                      v.
12
            WILLIAM S. POFF,
13
                                  Defendant.
14

15          The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17          The court ORDERS the parties to confer and file a joint status report proposing

18   how to proceed in accordance with the Ninth Circuit opinion entered July 12, 2019. (See

19   9th Cir. Mem. (Dkt. # 326).) If the parties cannot agree, each side may set forth its own

20   proposal. The parties shall file their joint status report no later than 14 days from the date

21   of this order.

22


     MINUTE ORDER - 1
 1         The court is considering asking each side to trace the source of the funds at issue

 2   and the treatment of each source for garnishment purposes.

 3         Filed and entered this 16th day of August, 2019.

 4
                                                WILLIAM M. MCCOOL
 5                                              Clerk of Court

 6                                              s/ Ashleigh Drecktrah
                                                Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
